Citation Nr: 0525128
Decision Date: 09/15/05	Archive Date: 01/12/06

DOCKET NO. 03-02 848                        DATE SEP 1 5 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a right hip disability.

REPRESENTATION

Appellant represented by: Arizona Veterans Service Commission

ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to June 1965 and June 1965 to May 1968. He had reserve service in the U.S. Army and the Arizona Army National Guard, including active duty for training (ACDUTRA) from May 26 to June 10, 1979, and a verified period of ACDUTRA with the Arizona Air National Guard from March 16, 1980 to March 30, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the RO in Phoenix, Arizona. During the course of the appeal, the veteran's case was transferred to the RO in Philadelphia, Pennsylvania.

In July 2005, the RO in Philadelphia, Pennsylvania, notified the veteran that his video conference Board hearing was rescheduled for August 2005, and he was provided with the exact date, time and location. However, the veteran failed to appear for the hearing, and has not offered an explanation for his absence. Therefore, his appeal will proceed as if his hearing request was withdrawn. See 38 C.F.R. § 20.702(d) (2004).

FINDINGS OF FACT

The veteran's current right hip condition began many years after active service, and it was not caused by any incident of active service.

CONCLUSION OF LAW

A chronic right hip disability was not incurred in, or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is applicable to this appeal. To implement the provisions of the law, the VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and implementing regulations provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. It also includes new notification provisions.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred to as Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) essentially held that VA must provide notice "upon receipt" and "when" a substantially complete application for benefits is received. The 'notice" to the veteran is to include a request for any information and medical or lay evidence that is necessary to substantiate-the claim. The "notice" also requires that VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim. Pelegrini II also mandated that notice precede an initial unfavorable AOJ (agency of original jurisdiction) decision on a service-connection claim. The Court also specifically recognized that where the notice was not mandated at the time of the initial AOJ decision, as is the situation in the veteran's case, the AOJ did not err in not providing such notice specifically complying with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial AOJ adjudication had already occurred. For the reasons enumerated below, there is no indication that there .is any prejudice to the veteran by the order of the events in this case. See Bernard v. Brown, 4 Vet. App. 384 (1993). Any error in the sequence of events is not shown to have any effect on the case, or to cause injury to the veteran. As such, the Board concludes that any such error is harmless, and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

- 3 



The veteran's claim for service connection for a right hip disorder was received in early 2001. A rating action in June 2001 denied service connection for the right. hip. The veteran was provided with a copy of the rating decision, a January2003 statement of the case, and a May 2004 supplemental statement of the case. He was furnished VCAA letters in November 2001, April 2003 and May 2003. Furthermore, the January 2003 Statement of the Cas.e reflects that in response to the veteran's request, a decision review officer addressed the veteran's claim on a de novo basis. In addition, the veteran has written in numerous statements during the course of the appeal. The veteran was provided VA examinations in April 2002, June 2002 and August 2002.

Having reviewed the complete record, the Board believes that there is ample medical and other evidence of record upon which to decide the veteran's claim. The Board is unaware of, and the veteran has not identified, any additional evidence which is necessary to make an informed decision on this issue. There is no reasonable possibility presented that any VA medical records earlier than August 2000 would provide the needed medical evidence of a current hip condition and the medical nexus with service. The veteran has not requested that the Board remand this case for development to obtain records dated after 1984 pertaining to his right hip. Moreover, he has not identified any other evidence that could be obtained to substantiate the present claim. Also, the Board is unaware of any such outstanding evidence or information.

Additionally, the veteran has failed in the past several months to assist VA in developing his claim. In a March 2003 letter, sent to the veteran's last known address of record, the RO requested that the veteran submit additional evidence in support of his claim for service connection for a right hip condition. He was informed of the evidence currently of record. He was asked to submit additional evidence within one year of the letter. The veteran was provided several methods of contacting the RO and was also advised that a copy of the letter was sent to his representative. No response was received from either the veteran or his representative.

- 4



In a March 2005 letter from the veteran's representative, the RO was advised that the VA medical center in Prescott, Arizona had the veteran currently living in Glenside, Pennsylvania. In April 2005, the Phoenix, Arizona RO notified the veteran at his new address in Pennsylvania that his Travel Board hearing had been cancelled, his claims folder and appeal had been transferred to the Philadelphia RO and to contact the Philadelphia RO at the address provided. The veteran did not respond. The veteran is presumed to have received the March 2003 and March 2005 letters because they were not returned in the mail. The law requires only that the VA mail a notice; it then presumes the regularity of the administrative process "in the absence of clear evidence to the contrary." Mindenhall v. Brown, 7 Vet. App.271, 274 (1994).

The Board notes that in the normal course of events, it is the claimant's burden to keep VA apprised of his whereabouts. "If he does not do so, there is no duty on the part of the VA to turn up heaven and earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993). The duty of V A to assist is not a one-way street; the appellant has an obligation to assist in the adjudication of his claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In light of the foregoing, VA has satisfied, as far as practicably possible, the notice, assistance, and other requirements of VCAA, and any further action would only serve to burden VA with no foreseeable benefits flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Saban is v. Brown, 6 Vet. App. 426, 430 (1994). Having determined that the duty to notify and the duty to assist have been satisfied, the Board turns to an evaluation of the veteran's claims on the merits.

Factual Background

The veteran had a period of ACDUTRA with the Arizona Air National Guard from March 16, 1980 to March 30, 1980. An April 1980 Line of Duty Determination Form AF-348, reported that the veteran was injured jumping out of a truck while carrying an M-60 machine gun during active duty training at Camp Bullis, Texas, on March 26, 1980. He was first treated at Wilford Hall USAF Medical Center, Lackland AFB, Texas, for synovitis, right hip, and to rule out stress fracture. The

- 5 



injury resulted in an inability to perform duty for more than 24 hours and. was found to have occurred in the line of duty.

In a July 1980 report of medical history, the veteran stated that he had experienced a significant illness or injury since his last military examination. He indicated that he had a broken right hip that occurred on annual training at Camp Bullis, Texas.

A November 1980 private medical record from R.E.W., M.D., stated that the veteran underwent surgery on November 4, 1980, for excision of a Morton's neuroma, left foot. Dr. W. stated that on reviewing the veteran's history of the past year, the veteran had apparently developed a stress reaction in the right superior acetabulum. In April 1980, this was diagnosed by bone scan and after several weeks of pain in the right hip area, the veteran was treated with crutches and light duty. In June 1980, the veteran returned to full active duty without complaint. Following resumption of full activities he began developing pain in his left foot.

A November 1980 Line of Duty Determination Report, Form AF-348, indicated that the veteran was injured on March 26, 1980, during training and he suffered a stress reaction in the right acetabulum.

In a July 1982 report of medical history, the veteran stated that he had not experienced any significant illness, injury or surgery since his last military physical examination.

Private medical records from M. R., M.D., dated December 1991 to October 1998 include no mention of hip pain or a diagnosed hip condition.

A November 1999 patient information form for a private chiropractor reflects that the veteran stated his chief complaint was bilateral hip pain. The veteran indicated that the condition was not due to an accident.

In a September 2001 letter, the veteran stated that he was on federal active duty for training with the 161st Security Police Flight Arizona Air National Guard in 1980. While at Lackland Air Force Base (AFB), Texas, he reported to Wilford Hall with a

- 6 



swollen right ankle. They said he had sprang it, gave him a set of crutches and sent
him home the next day with instructions to report to Williams AFB clinic. When he saw the doctor at Williams AFB, he told her the pain went from the ankle to the hip. The doctor ordered x-rays of his right hip and he stated the doctor told him that he had broken his hip. He was admitted to Williams AFB Hospital and the following morning, he was sent to Luke AFB, Arizona, and then flown to Ft Bliss, Texas. He stated he was at Ft. Bliss for a while; they took more x-rays and performed a scan of his hip. He was given a cane and sent home.

A February 2002 VA outpatient record reflects that the veteran complained of chronic right ankle problems. The veteran reiterated his ACDUTRA injury history and the examiner indicated that he underwent what sounded like a bone scan which diagnosed a "broken hip" on the right. This sounded like a stress fracture, which was treated with limited weight bearing. Since that time, the veteran reported . having had persistent swelling and pain the right ankle. He reported chronic back pain without radiation. On physical examination, the veteran was found to ambulate with a slight limp weight bearing right.

A March 2002 V A total body bone scan report reflects that the study focused on the pelvis, ankles and wrists. Except for the right ankle, distribution of the radionuclide was otherwise noted as unremarkable.

In April 2002, the veteran underwent a VA neurological examination. He gave a history of aright hip stress fracture. It was noted that the veteran was a significantly obese white male in mild apparent distress, who walked with a limp, favoring the right leg and a cane. No finding regarding the right hip were noted.

During a June 2002 VA examination, the veteran stated that over the last few years, the right hip had shown an increase in pain and discomfort. He worked as a baker in a restaurant and worked approximately seven hours a day and had pain in his ankle more than in his hip. Following examination, the examiner diagnosed a history of pain in the right hip with a history of a stress fracture 21 years ago, but normal hip examination on this date.

- 7 -



An August 2002 VA examination report reflects that the claims file was reviewed; The veteran reiterated his prior injury history including that he had sustained a hip fracture. The veteran stated he has had symptoms in the hip area on and off ever since. Currently, he had right hip pain daily over the past five to six months to a year. He had some limp in conjunction with the right ankle problem. The veteran stated he used a cane sometimes for both, in the left hand. The examiner found that on ambulation, the veteran had a slight to moderate limp on the right. In an addendum, the examiner noted right hip x-ray as chronic strain and MRI of the right hip as within normal limits. However, the radiologist report indicated that the veteran complained of right hip pain, two x-rays were taken, and the impression was "negative hip."

In a December 2002 VA addendum, the VA examiner referenced the August 2002 VA examination where an MRI of the right hip was reported as normal and routine x-rays of the right hip on August 5, 2002, was reported as "negative hip" by radiology. The physician stated there was no evidence that the veteran ever had a fracture of any kind. On an as likely as not basis, right hip condition, which is chronic strain, is "not" (underlined by the physician) due to the injury sustained while on military duty. No medical evidence of treatment after the 1980truck incident.

In the veteran's January 2003 substantive appeal and attached statement, he indicated that he was appealing the decision regarding the claim he filed on his right hip. He stated his right hip hurt almost constantly. He essentially asserted that the only injury he had to his right hip was when he broke it on active duty for training. He stated that it was affecting his ability to do certain work and to obtain employment and it was resulting from service-connected injuries.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or ACDUTRA. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is

- 8 



required for service connection. 38 C.F.R. § 3.303(b) (2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38C.F.R.§ 3.303(d) (2004). The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's statements are considered to be competent evidence when describing an inservice incident and the symptoms of a disease or disability or an injury. However, when the determinative issue involves a question of medical causation, only individuals possessing specialized training and knowledge are competent to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not show that the veteran possesses medical expertise and it is contended otherwise.

Records from the Arizona Air National Guard confirm that during ACDUTRA in March 1980, the veteran was injured and was diagnosed with a stress reaction in the right superior acetabulum. Hence, the evidence establishes that the veteran sustained an injury to his right hip during. active duty that was fully resolved by June 1980. However, this fact, in and of itself, is insufficient to establish service connection. The evidence must now show a current disability of the right hip related to such injury. In this regard, there is no evidence of a hip condition until December 2002. More importantly, there is no competent medical evidence of record which relates any current hip condition to service. A December 2002 VA examination addendum report reflects that the veteran has a hip condition of chronic strain. However, this same VA examination report specifically concluded, on an as likely as not basis, that the veteran's current right hip condition, is not due to the injury sustained while on active duty. Given the foregoing, the evidence shows that the veteran's right hip condition is not related to service. Accordingly, the Board finds that service connection for a right hip condition is not warranted.

- 9



Therefore, as the preponderance of the evidence is against the claim; the doctrine of reasonable doubt is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right hip condition is denied.

	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

- 10




